FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 November 4, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 SERMOUNE BLAYLOCK,

               Plaintiff-Appellee,                       No. 13-3151
          v.                                              (D. of Kan.)
 FABIAN TINNER,                              (D.C. No. 13-CV-02045-EFM/DJW)

               Defendant-Appellant.



                           ORDER AND JUDGMENT *


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges. **


      Fabian Tinner sought to remove his Kansas divorce case to federal court.

The district court remanded the case to state court for lack of subject matter

jurisdiction, and, because Tinner has repeatedly filed federal lawsuits that the

district court believed to be abusive, it also imposed filing restrictions. Tinner




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
appeals both decisions as well as the district court judge’s denial of a motion to

disqualify him.

      Concluding that we lack jurisdiction to review the order to remand and

exercising jurisdiction to review the remaining issues under 28 U.S.C. § 1291, we

AFFIRM the decision of the district court.

                                   Background

      Tinner is involved in divorce and custody litigation in Kansas state court.

On multiple occasions, he has attempted to involve the federal court in that suit

and has thrice appealed the district court’s dismissals. In January 2013, Tinner

sought to remove his state court divorce case to federal court. Finding that

removal was untimely and that the case could not have been originally filed in

federal court, the district court remanded the case to state court.

      Additionally, the district court wrote in its disposition that it intended to

impose filing restrictions unless Tinner effectively objected. Tinner did file

objections, but the district court found them unpersuasive and entered an order

imposing filing restrictions on May 2, 2013.

      Tinner also moved to disqualify the district court judge. The district court

concluded that Tinner failed to cast doubt on the judge’s impartiality and denied

the motion.

      Tinner appeals the decision to remand the case to state court, the imposition

of filing restrictions, and the judge’s refusal to disqualify himself.

                                          -2-
                                      Analysis

      A. Jurisdiction

      Tinner asks this court to review the district court’s decision to remand his

divorce case to state court. A remand order, however, is not appealable, and we

do not have jurisdiction to review it here. 28 U.S.C. § 1447; Powerex Corp. v.

Reliant Energy Servs., Inc., 551 U.S. 224, 232 (2007).

      B. Timeliness of Appeal

      To determine whether we have jurisdiction to review the district court’s

decision to impose filing restrictions and its denial of the motion to disqualify the

judge, we must first determine whether Tinner timely filed this appeal. Bowles v.

Russell, 551 U.S. 205, 206 (2007). In most circumstances, a civil litigant must

file notice of appeal within thirty days of entry of the judgment or order appealed.

Fed. R. App. P. 4. The district court entered two orders in this case― one on

April 11, 2013 and the other on May 2, 2013. Tinner filed notice of this appeal

on June 10, 2013, more than thirty days after entry of the orders.

      We recognize several circumstances that might warrant extending the

requisite filing period. Most relevant here, we have held that, when the district

court fails to enter judgment in a separate document in accordance with Federal

Rule of Civil Procedure 58, the judgment is not deemed “entered” until 150 days

after the date on the order, and, as a result, the appellant has 180 days to file

notice of appeal. Fed. R. App. P. 4(a)(7); In re Taumoepeau, 523 F.3d 1213,

                                          -3-
1216 (10th Cir. 2008). A judgment is considered entered in a separate document

when that document sets forth the disposition but does not include a discussion of

the factual background or the court’s legal analysis and reasoning. Clough v.

Rush, 959 F.2d 182, 185 (10th Cir. 1992).

      In this case, the district court’s April order thoroughly describes the court’s

reasoning. The district court did not enter an accompanying judgment in a

separate document. As a result, it did not enter judgment in a separate document

on the issue of judicial dismissal, and Tinner had a 180-day window to file notice

of appeal on that issue.

      The district court, did, however enter a two-page order in May on the issue

of filing restrictions. That brief order might not qualify as a separate judgment

either because it contains some factual background and legal reasoning. See, e.g.

Constien v. United States, 628 F.3d 1207, 1211 (10th Cir. 2010) (holding that a

“four-page order that included facts and legal reasoning” was not a separate

document); Taumoepeau, 523 F.3d at 1217 (holding that a six-page order and

judgment “reflecting a detailed recitation of the facts [and] legal reasoning” was

not a separate document); Clough, 959 F.2d at 185 (holding that a fifteen-page

order containing “detailed legal analysis and reasoning” was not a separate

document).

      But even if it were not a separate judgment and the 180-day rule applies,

we agree with the district court on the merits and affirm.

                                         -4-
      C. Filing Restrictions

      The district court’s imposition of filing fees is reviewed for abuse of

discretion. Tripati v. Beaman, 878 F.2d 351, 354 (10th Cir. 1989). Injunctions

that assist the district court in curbing a litigant’s abusive behavior “are proper

where the litigant’s abusive and lengthy history is properly set forth.” Id. at 353;

In re Winslow, 17 F.3d 314, 315 (10th Cir. 1994). But the injunction must be

carefully tailored and may not be so burdensome as to deny the litigant

meaningful access to the courts. Sieverding v. Colo. Bar Ass’n, 469 F.3d 1340,

1343 (10th Cir. 2006); Tripati, 878 F.2d at 352.

      The district court did not abuse its discretion in concluding that Tinner’s

history of litigation establishes a sufficiently abusive pattern to merit filing

restrictions. Tinner has filed multiple lawsuits in federal court, all but one related

to the same state divorce and custody proceedings. The federal court has

repeatedly informed him that it lacks jurisdiction over “the whole subject of the

domestic relations of husband and wife, parent and child,” Hunt v. Lamb, 427
F.3d 725, 727 (10th Cir. 2005) (internal quotation marks omitted), and also that

the Rooker-Feldman doctrine generally prohibits litigants who have lost in state

court from attempting to circumvent the system by seeking relief from the state

decision in federal court. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005). As the district court has catalogued, however, Tinner has

continued to petition the federal courts to intervene in his divorce proceedings,

                                          -5-
painting new veneers on essentially the same claim the district court and this

court have dismissed over and over again. This behavior constitutes the abusive

pattern of litigation that the district court is empowered to address.

       We also conclude the restrictions the district court crafted were

sufficiently tailored. The restrictions apply only in the United States District

Court for the District of Kansas, Sieverding v. Colorado Bar Association, 469
F.3d at 1344, and they are not excessively burdensome because they allow Tinner

to file suit if he is represented by a licensed attorney or receives the court’s

permission. The district court even lays out the steps that Tinner must take in

order to obtain permission to proceed. Tripati, 878 F.2d at 354. Thus, the filing

restrictions imposed here are the type of carefully tailored restrictions that the

district court may rely on to protect the justice system from abuse by vexatious

litigants, and we will not disturb them.

      D. Disqualification

      Finally, Tinner contends the district court had an obligation to disqualify

itself from this case. We review a court’s decision not to disqualify itself for

abuse of discretion. United States v. Mendoza, 468 F.3d 1256, 1262 (10th Cir.

2006). Here, we conclude that Tinner has failed to identify a single reason for

which the court lacked impartiality. 28 U.S.C. § 455. Rather than identifying

reasons for which the court might have been biased or prejudiced, Tinner’s

argument is based solely on its unfavorable judicial rulings, which “do not in

                                           -6-
themselves call into question the impartiality of a judge.” Mendoza, 468 F.3d at

1262.

        In short, the district court properly dismissed the motion.

                                     Conclusion

        Finding that the district court’s decision to remand this case to state court is

not appealable and holding that the district court did not abuse its discretion in

imposing filing restrictions or denying the motion to disqualify the judge, we

AFFIRM.

                                         ENTERED FOR THE COURT,

                                         Timothy M. Tymkovich
                                         Circuit Judge




                                           -7-